Exhibit CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 and 2008 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 and 2008 Page Consolidated Balance Sheets 3-4 Consolidated Statements of Operations 5 Consolidated Statements of Deficit in Stockholders’ Equity 6-7 Consolidated Statements of Cash Flows 8-9 Notes to Consolidated Financial Statements 10-31 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2009 and 2008 (Unaudited) ASSETS 2009 2008 Current assets: Cash and cash equivalents $ 3,170,395 $ 5,866,321 Accounts receivable, net of allowances for doubtful accounts and sales returns totaling $531,000 and $432,000, respectively 2,199,274 4,233,902 Inventories 365,535 568,616 Prepaid expenses and other current assets 355,489 418,312 Total current assets 6,090,693 11,087,151 Property and equipment, net 1,149,514 1,559,912 Accounts receivable, long-term 27,808 57,711 Other assets 277,817 541,867 $ 7,545,832 $ 13,246,641 See accompanying notes. 3 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2009 and 2008 (Unaudited) LIABILITIES AND DEFICIT IN STOCKHOLDERS’ EQUITY 2009 2008 Current liabilities: Line of credit $ 1,039,925 $ 2,231,775 Accounts payable 1,540,931 2,177,080 Accrued liabilities 740,147 904,677 Deferred revenues 6,176,116 9,205,916 Current portion of note payable 960,000 960,000 Current portion of capital lease obligations 168,928 191,181 Total current liabilities 10,626,047 15,670,629 Deferred revenues 1,729,736 2,817,752 Note payable, net of current portion 960,000 1,440,000 Capital lease obligations, net of current portion 95,396 233,395 13,411,179 20,161,776 Deficit in stockholders’ equity: Preferred stock – authorized 241,483,009 shares, no par value, respectively: Series A-1 convertible preferred stock – designated 19,403,295 shares; aggregate liquidation preference of $3,352,889 2,974,425 2,974,425 Series B-1 convertible preferred stock – designated 132,079,714 shares; aggregate liquidation preference of $21,668,185 19,651,723 19,651,723 Series C convertible preferred stock – designated 90,000,000 shares; aggregate liquidation preference of $14,905,438 14,623,425 14,623,425 Common stock – no par value, authorized 300,000,000 shares 279,780 272,469 Additional paid-in capital 4,341,198 4,028,574 Accumulated other comprehensive income (9,235 ) (10,850 ) Accumulated deficit (47,726,663 ) (48,454,901 ) Total deficit in stockholders’ equity (5,865,347 ) (6,915,135 ) $ 7,545,832 $ 13,246,641 See accompanying notes. 4 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS June 30, 2009 and 2008 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Software license and maintenance revenue $ 3,759,919 $ 3,759,585 $ 7,940,839 $ 7,903,366 Cost of revenue: Hardware costs and licensing fees 405,942 645,403 912,121 1,589,472 Maintenance and support costs 328,542 523,441 684,246 1,047,050 734,484 1,168,844 1,596,367 2,636,522 Gross profit 3,025,435 2,590,741 6,344,472 5,266,844 Operating expenses: Sales and marketing 1,169,301 2,886,543 2,325,812 5,809,467 Research and development 424,002 889,271 821,185 1,650,624 General and administrative 1,180,147 1,379,118 2,280,940 2,522,679 2,773,450 5,154,932 5,427,937 9,982,770 Operating income (loss) 251,985 (2,564,191 ) 916,535 (4,715,926 ) Other income (expense): Interest expense (56,019 ) (164,853 ) (109,171 ) (291,367 ) Interest income 5,972 29,861 19,581 74,578 Other income 12,583 37,631 18,342 48,437 Other expense - (200,007 ) (443 ) (173,218 ) Total other expense, net (37,464 ) (297,368 ) (71,691 ) (341,570 ) Net income (loss): $ 214,521 $ (2,861,559 ) $ 844,844 $ (5,057,496 ) See accompanying notes. 5 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF DEFICIT IN STOCKHOLDERS’ EQUITY Six Months Ended June 30, 2009 and 2008 (Unaudited) Series A/A-1 Convertible Series B/B-1 Convertible Series C Convertible Preferred Stock Preferred Stock Preferred Stock Shares Amount Shares Amount Shares Amount Balance at January 1, 2008 19,403,295 $ 2,974,425 125,394,591 $ 19,651,723 85,768,943 $ 14,538,974 Issuance of common stock upon exercise of options - Stock option compensation expense - Stock options issued to non-employees - Series C preferred stock issuance - 489,378 84,451 Foreign currency translation adjustment - Net loss - Balance at June 30, 2008 19,403,295 $ 2,974,425 125,394,591 $ 19,651,723 86,258,321 $ 14,623,425 Balance at January 1, 2009 19,403,295 $ 2,974,425 125,394,591 $ 19,651,723 86,258,321 $ 14,623,425 Stock option compensation expense - Stock options issued to non-employees - Foreign currency translation adjustment - Net income - Balance at June 30, 2009 19,403,295 $ 2,974,425 125,394,591 $ 19,651,723 86,258,321 $ 14,623,425 See accompanying notes. 6 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF DEFICIT IN STOCKHOLDERS’ EQUITY, continued Six Months Ended June 30, 2009 and 2008 (Unaudited) Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Comprehensive Shares Amount Capital Deficit Income Total Income (Loss) Balance at January 1, 2008 1,813,089 $ 262,130 $ 3,760,775 $ (43,397,405 ) $ (2,964 ) $ (2,212,342 ) Issuance of common stock upon exercise of options 82,000 10,339 - - - 10,339 Stock option compensation expense - - 260,431 - - 260,431 Stock options issued to non-employees - - 7,368 - - 7,368 Series C preferred stock issuance - 84,451 Foreign currency translation adjustment - (7,886 ) (7,886 ) (7,886 ) Net loss - - - (5,057,496 ) - (5,057,496 ) (5,057,496 ) Balance at June 30, 2008 1,895,089 $ 272,469 $ 4,028,574 $ (48,454,901 ) $ (10,850 ) $ (6,915,135 ) (5,065,382 ) Balance at January 1, 2009 1,983,840 $ 279,780 $ 4,200,180 $ (48,571,507 ) $ (12,746 ) $ (6,854,720 ) Stock option compensation expense - - 140,681 - - 140,681 Stock options issued to non-employees - - 337 - - 337 Foreign currency translation adjustment - 3,511 3,511 3,511 Net income - - - 844,844 - 844,844 844,844 Balance at June 30, 2009 1,983,840 $ 279,780 $ 4,341,198 $ (47,726,663 ) $ (9,235 ) $ (5,865,347 ) 848,355 See accompanying notes. 7 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2009 and 2008 (Unaudited) 2009 2008 Cash flows from operating activities: Net income (loss) $ 844,844 $ (5,057,496 ) Adjustments to reconcile net income (loss) to net cash and cash equivalents used in operating activities: Depreciation and amortization 234,608 226,778 Impairment loss 87,000 143,724 Stock-based compensation expense 141,018 267,799 Amortization of loan discount - 119,768 Loss on disposal of property and equipment 21,278 3,189 Changes in operating assets and liabilities: Accounts receivable 1,410,991 (332,744 ) Inventories 31,469 (174,070 ) Prepaid expenses and other assets 87,306 (30,083 ) Accounts payable (488,119 ) (1,276,793 ) Accrued liabilities 53,148 (536,869 ) Deferred revenues (2,965,430 ) 1,722,752 Net cash and cash equivalents used in operating activities (541,887 ) (4,924,045 ) Cash flows from investing activities: Purchase of property and equipment (14,362 ) (237,052 ) Proceeds from disposal of equipment 3,296 - Net cash and cash equivalents used in investing activities (11,066 ) (237,052 ) Cash flows from financing activities: Proceeds from exercise of stock options - 10,339 Proceeds from Series C preferred stock issuance, net - 84,451 Proceeds from borrowing on note payable - 2,400,000 Principal payments on note payable (480,000 ) (2,555,616 ) Net borrowings (repayments) on line of credit (875,000 ) 764,253 Principal payments on capital lease obligations (101,104 ) (86,964 ) Net cash and cash equivalents provided by (used in) financing activities (1,456,104 ) 616,463 Net decrease in cash and cash equivalents (2,009,057 ) (4,544,634 ) Cash and cash equivalents at beginning of period 5,179,452 10,410,955 Cash and cash equivalents at end of period $ 3,170,395 $ 5,866,321 See accompanying notes. 8 CONFIRMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, continued Six Months Ended June 30, 2009 and 2008 (Unaudited) 2009 2008 Supplemental disclosure of non-cash investing and financing activity - Assets purchased under capital leases $ 20,244 $ 140,433 Supplemental disclosure of cash flow information - Cash paid during the period for interest $ 110,060 $ 190,230 See accompanying notes. 9 CONFIRMA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 and 2008 1. SUMMARY OF BUSINESS AND ACCOUNTING POLICIES Confirma, Inc. (a Washington corporation, referred to as “the Company”, “we”, “our”, or “us”) develops and markets computer systems for processing and presentation of data from magnetic resonance imaging studies.Our systems are used by radiologists to facilitate the interpretation of examination results and the planning of interventional procedures.The Company’s wholly owned subsidiary, Medical Imaging Education, LLC, provides CADstream training to customers, potential customers and others in the medical field.Confirma Europe LLC and its subsidiary Confirma GmbH were established in September of 2006 for the sale and servicing of Company products in Europe. Principles of consolidation – The accompanying consolidated financial statements include the accounts of Confirma, Inc., and its wholly owned subsidiaries; Medical Imaging Education LLC, Confirma Europe LLC, and Confirma GmbH.All intercompany balances and transactions have been eliminated in the presentation of the financial statements. Revenue recognition – The
